DETAILED ACTION
This office action is in response to communication filed on 29 November 2021.

Claims 1 – 7 are presented for examination.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “RAM” without defining what the acronym is intended to represent.
Claims 1 and 5 recite the limitation "the functioning of.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the utilization data.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 5 recite the limitation "the chosen statistical measures” and “the statistical measures chosen.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the same metric or unit of measurement.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the unit price.”  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the number of time periods (n).”  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 – 4, 6, and 7 are rejected for their dependent on rejected base claims 1 and 5.

Claim 2 refers to “n” as time intervals when claim 1 already defined as predetermined time periods.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2 – 4 recite the limitation "the system 100” and claims 6 and 7 recite the limitation “the method 200.”  Dependent claim should refer to an earlier claim, for example: “The system of claim 1” or “The method of claim 5” would be appropriate here.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite identifying utilization parameters, reading or measuring utilization parameters over predetermined time periods, collecting and storing utilization data of utilization parameters, analyzing data collected from utilization parameters to determine chosen statistical methods of consumption/utilization for each parameter, estimate a constraining factor using utilization parameters, wherein utilization based on application of statistical measure on utilization parameter, and converts/translates overall utilization from constraining factor to a monetary value, wherein the same metric or unit of measurement is provided for all utilization parameters.  Dependent claims further limit the abstract ideas for example defining the items for determining utilization and identifying time intervals. These functions amount to the mental process of decision making, and mental processes are defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as computer hardware, computer processor, memory (RAM),  computer display, computer-readable storage/database, various modules, and machine readable storage element. Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea.  One could determine utilization parameters through observation and decision making in an entirely manual process.  These claimed computer components describe simple functions of receiving, storing, and calculating data.  This is a well- understood, routine, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

Claims 5 – 7 are rejected under 35 U.S.C. 101 because the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).  Claim 5 recites steps being performed by modules and therefore is not directed to statutory subject matter since modules may encompass software per se. Such claimed program does not define any structural and functional interrelationships between the program and other claimed aspects of the invention which permit the program functionality to be realized. See MPEP 2106.01 (I). The system has no physical components or structure and is thus considered non-statutory.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. P.G. Pub. 2016/0094401 (hereinafter, Anwar).

Regarding claim 1, Anwar teaches a system 100 for determining utilization of an Information Technology (IT) Infrastructure Asset, the system comprising: computer hardware including at least one computer processor, memory (RAM) and a computer display; a plurality of modules 102 stored in a computer-readable storage/database and comprising computer-readable instructions that, when executed by the computer processor, cause the computer hardware to perform operations defined by the computer-executable instructions (¶ 148, “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”); one or more modules 102 for monitoring comprising: 
a utilization parameter identification module to identify one or more utilization parameters of one or more IT Infrastructure Assets 101 that define the functioning of, and load on IT Infrastructure Assets 101 (¶ 48, “In the embodiment of FIG. 1, the system controller 118is configured to operate as a data collector for the telemetry service implemented by the resource monitoring and metering system 110. In this regard, the system controller 118 serves as a centralized agent that polls each of the LibVirt modules 124 and 134 across the computing nodes 120 and 130 to obtain resource utilization data and track resources of all the virtual machines 122 and 132 across the compute nodes 120 and 130.”) (¶ 62, “the resource profiling module 114 is configured to track resource utilization of each of the virtual machines 122 and 132. As noted above, the resource monitoring and metering module 110 launches various meters for monitoring and metering the usage of different resources per virtual machine, e.g., CPU, memory, storage, networking, etc. The resource profiling module 114 intercepts such resource usage information at the scalable metering data store system 112, and uses the resource usage information to track the per-VM resource utilization.”);
a utilization determination module for reading or measuring one or more utilization parameters of an IT infrastructure asset 101 over predetermined time periods (n) real-time (¶ 84, “We tracked the usage of the virtual machines for a period of one month. We launched both default as well as customized meters to collect the resource usage. The following Table I shows the specifications for each virtual machine used for the experimentation.”) (¶ 102, “To determine how common it is for resource utilization to remain unchanged in a typical cloud environment, we collected and analyzed data from 3359 virtual machines launched in geographically distributed IBM production servers (e.g., production servers in Asia Pacific, Africa, Australia, and Europe). The data was collected over a period of 3 months with a sample collected every 15 minutes.”); 
a utilization data collection module 103 that collects and stores all the utilization data of utilization parameters of the IT infrastructure asset 101 in a machine readable storage element over predetermined time periods (¶ 49, “The metering related data that is collected and by the resource monitoring and metering system 110 is stored in a metering store (e.g., database system)”); 
a data analysis module 104 to analyse the data collected from the utilization parameters over the said predetermined time periods to determine the chosen statistical measures of the consumption/utilization of the IT Infrastructure Assets 101 for each parameter (abstract, “Data samples are collected for a metric that is monitored with regard to resource utilization in the computing platform by the virtual machines. The data samples are initially collected at a predefined sampling frequency. The data samples collected over time for the metric are analyzed to determine an amount of deviation in values of the collected data samples.”); and 
a computation module to estimate a Constraining Factor using utilization single parameter or a group of parameters of the Infrastructure Assets 101, wherein the utilization is computed based on application of the statistical measure on a single utilization parameter or a group of utilization parameters, wherein the computation module computes overall utilization of IT Infrastructure Assets 101 from the Constraining Factor and converts/translates it to a monetary value, and wherein the system 100 provides the same metric or unit of measurement for all the utilization parameters (¶ 66, “a predefined threshold value is selected for triggering load balancing. The threshold is set so as to ensure that each resource per VM is not over-utilized by the metering framework to an extent where the performance of the provided SaaS is affected.”) (¶ 134, “enable the dynamic metering adjustment system 400 to monitor and detect the behavior of the system metrics over time, and to adjust sampling frequencies at different times based on the metric behavior. For example, we are interested in collecting precise data around the timing of change occurrences in time series data, which correspond to changes in statistical properties of the metrics”) (¶ 30, “mediation functions, i.e., transformation of metered data into the desired units of measure expected by the usage price policy, e.g., average, maximum or minimum usage; (2) rating functions based on the price policy for generating customer invoices, e.g., multiplying usage by per unit rate; and (3) calculations required to answer customers' queries regarding usage, e.g., variance in usage.”).

Regarding claim 2, Anwar teaches the system 100 for determining utilization of an Information Technology (IT) Infrastructure Asset as claimed in claim 1, wherein the predetermined time periods are time intervals “n” when the utilization data for utilization parameters is collected (¶ 131, “The X-axis in FIG. 15 represents time intervals of 15 minutes (there are 2880 minutes in two days, wherein 2880/15 is 192)”).

Regarding claim 3, Anwar teaches the system 100 for determining utilization of an Information Technology (IT) Infrastructure Asset as claimed in claim 1, wherein the Constraining Factor for the IT Infrastructure Assets 101 is a derived statistical measure for determination of utilization of the utilization parameters over the “n” time periods (¶ 57, “coupled with periodically collected MongoDB statistics, is then used to determine if the metering store is loaded beyond a pre-specified high threshold or below a low threshold, and scaling decisions are made accordingly”).

Regarding claim 4, Anwar teaches the system 100 for determining utilization of an Information Technology (IT) Infrastructure Asset as claimed in claim 1, wherein the IT Infrastructure Assets 101 comprises of virtual machines, bare metal servers, databases, storage elements and the like (¶ 8, “Data samples are collected for a metric that is monitored with regard to resource utilization in the computing platform by the virtual machines.”).

Regarding claims 5, 6, and 7 in combination, the claims recite substantially similar limitations to claim 1.  Therefore, claims 5, 6, and 7 are similarly rejected for the reasons set forth above with respect to claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/           Primary Examiner, Art Unit 3683